Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (Current Amended) A method comprising: 
providing a multicast traceroute facility for a plurality of interconnected router nodes which are configured to communicate Internet Protocol (IPJ multicast traffic amongst hosts, the multicast traceroute facility being for use in processing a multicast traceroute batch query packet which indicates a batch of multicast traceroute queries of a batch query for initiating multicast tracing to identify a plurality of traced paths as indicated in a plurality of traceroute responses to the batch query. each traced path of the plurality of traced paths being associated with one or more links each having a link metric that is identified to satisfy a requested link metric; and 
causing a batch of IP multicast traffic flows to be established via at least some of the interconnected router nodes according to the plurality of traced paths identified from the processing of the multicast traceroute batch query packet of the batch query.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 5,13.
	For example it failed to teach providing a multicast traceroute facility for a plurality of interconnected router nodes which are configured to communicate Internet Protocol (IPJ multicast traffic amongst hosts, the multicast traceroute facility being for use in processing a multicast traceroute batch query packet which indicates a batch of multicast traceroute queries of a batch query for initiating multicast tracing to identify a plurality of traced paths as indicated in a plurality of traceroute responses to the batch query. each traced path of the plurality of traced paths being associated with one or more links each having a link metric that is identified to satisfy a requested link metric; and causing a batch of IP multicast traffic flows to be established via at least some of the interconnected router nodes according to the plurality of traced paths identified from the processing of the multicast traceroute batch query packet of the batch query, which clearly support by the specification on pages 11-26.  This feature in light of other features of the independent claims 1, 5,13 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUYEN M DOAN/           Primary Examiner, Art Unit 2452